EXHIBIT10.64 AGREEMENT AND PLAN OF MERGER HealthAxis Inc., Outsourcing Merger Sub,Inc., and BPO Management Services,Inc. Dated as of September5, 2008 TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS, SCHEDULES AND EXHIBITS 2 1.1 Definitions 2 1.2 Schedules 4 1.3 Exhibits 5 ARTICLE 2 DESCRIPTION OF THE TRANSACTIONS 5 2.1 BPOMS Pre-Merger Steps 5 2.2 HealthAxis Pre-Merger Steps 6 2.3 The Merger 8 2.4 Effects of the Merger 8 2.5 The Closing 8 2.6 Effective Time 8 2.7 Corporate Organization 8 2.8 Directors and Officers of Surviving Corporation and HealthAxis 9 2.9 Tax Consequences 9 ARTICLE 3 CONVERSION OF SECURITIES 9 3.1 Conversion of Merger Sub Shares 9 3.2 Conversion of BPOMS Common Stock 9 3.3 Conversion of BPOMS Preferred Stock 10 3.4 Conversion of BPOMS Investor Warrants 11 3.5 Conversion of BPOMS Employee Stock Options and Non-Investor Warrants 12 3.6 Adjustments 13 3.7 Reservation of Shares 15 3.8 Dissenting BPOMS Stockholders 16 ARTICLE 4 EXCHANGE OF SHARES 16 4.1 Exchange of Common Stock Certificates 16 4.2 Exchange of Preferred Stock Certificates and Penny Warrants 18 4.3 Withholding Rights 19 ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BPOMS 19 5.1 Organization; Good Standing; Authority; Compliance with Law 20 i TABLE OF CONTENTS (continued) Page 5.2 Authorization, Validity and Effect of Agreements 21 5.3 Capitalization 21 5.4 Subsidiaries 23 5.5 Other Interests 24 5.6 No Violation 24 5.7 SEC Filings; Financial Statements 25 5.8 Litigation 26 5.9 Absence of Certain Changes 26 5.10 Taxes 28 5.11 Books and Records 30 5.12 Properties 31 5.13 Environmental Matters 31 5.14 Brokers 32 5.15 Related Party Transactions 32 5.16 Contracts and Commitments 32 5.17 Employee Matters and Benefit Plans 34 5.18 Intellectual Property 38 5.19 Anti-Takeover Plan 42 5.20 Shareholder Vote Required 42 5.21 Undisclosed Liabilities 42 5.22 Insurance 42 5.23 Financial Forecast and Relationships with Suppliers, Licensors and Customers 43 ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF HEALTHAXIS AND MERGER SUB 43 6.1 Organization; Good Standing; Authority; Compliance with Law 43 6.2 Authorization, Validity and Effect of Agreements 44 6.3 Capitalization 45 6.4 Subsidiaries 47 6.5 Other Interests 47 6.6 No Violation 47 ii TABLE OF CONTENTS (continued) Page 6.7 SEC Filings; Financial Statements 48 6.8 Litigation 49 6.9 Absence of Certain Changes 49 6.10 Taxes 52 6.11 Books and Records 54 6.12 Properties 54 6.13 Environmental Matters 54 6.14 No Brokers 55 6.15 Related Party Transactions 55 6.16 Contracts and Commitments 55 6.17 Employee Matters and Benefit Plans 57 6.18 Intellectual Property and Products; HIPAA Compliance 60 6.19 Anti-Takeover Matters 63 6.20 Shareholder Vote Required 64 6.21 Undisclosed Liabilities 64 6.22 Insurance 64 6.23 Financial Forecast and Relationships with Suppliers, Licensors and Customers 64 6.24 Continuity of Business Enterprise 64 6.25 Ownership of BPOMS Shares 65 ARTICLE 7 COVENANTS AND OTHER AGREEMENTS 65 7.1 Conduct of Businesses 65 7.2 BPOMS Stockholders Meeting 70 7.3 HealthAxis Fairness Hearing; Stockholders Meeting 71 7.4 Approvals; Other Action 73 7.5 Access to Information; Confidentiality 74 7.6 Publicity 74 7.7 Listing of HealthAxis Common Stock 75 7.8 Further Action 75 7.9 Tax Treatment 75 iii TABLE OF CONTENTS (continued) Page 7.10 No Solicitation 75 7.11 Notice of Certain Events 78 7.12 Directors and Officers 79 7.13 Indemnification and Insurance 79 7.14 Restrictions on Transfer 81 ARTICLE 8 CONDITIONS 81 8.1 Conditions to Each Party’s Obligation to Effect the Merger 81 8.2 Conditions to Obligations of BPOMS to Effect the Merger 81 8.3 Conditions to Obligations of HealthAxis and Merger Sub to Effect the Merger 82 ARTICLE 9 TERMINATION 83 9.1 Termination 83 9.2 Effect of Termination 85 9.3 Expenses and Termination Fee 85 9.4 Extension; Waiver 86 ARTICLE 10 GENERAL PROVISIONS 87 10.1 Nonsurvival of Representations, Warranties and Agreements 87 10.2 Notices 87 10.3 Assignment; Binding Effect; Benefit 88 10.4 Entire Agreement 88 10.5 Confidentiality 88 10.6 Amendment 89 10.7 Governing Law; Attorneys’ Fees 89 10.8 Counterparts 89 10.9 Headings 89 10.10 Waivers 89 10.11 Incorporation 90 10.12 Severability 90 10.13 Interpretation 90 10.14 Specific Performance 90 iv TABLE OF CONTENTS (continued) SCHEDULES Schedule 2.1(b) BPOMS Cap Table Schedule 2.2(b) HealthAxis Cap Table EXHIBITS ExhibitA HealthAxis Voting Agreement ExhibitB BPOMS Voting Agreement ExhibitC BPOMS SeriesF Certificate of Designation ExhibitD BPOMS SeriesF Convertible Preferred Stock Issuance Agreement ExhibitE HealthAxis/Tak Termination Agreement ExhibitF HealthAxis/Preferred Conversion and Termination Agreement ExhibitG Lewis Warrant Termination Agreement ExhibitH Amendment to the Remote Resourcing Agreement ExhibitI HealthAxis Articles of Amendment ExhibitJ HealthAxis SeriesB Certificate of Designation v AGREEMENT AND PLAN OF MERGER This
